
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 958
		IN THE HOUSE OF REPRESENTATIVES
		
			December 8, 2009
			Mr. Van Hollen (for
			 himself, Mr. George Miller of
			 California, Mrs. Bono
			 Mack, and Mr. Reichert)
			 submitted the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Congratulating the United States Men’s
		  National Soccer Team for securing a berth at the 2010 FIFA World Cup in South
		  Africa.
	
	
		Whereas, on October 10, 2009, in San Pedro Sula, Honduras,
			 the United States Men's Soccer Team achieved an impressive victory over the
			 Honduran Men's National Soccer Team by a score of 3 to 2 in its penultimate
			 qualifying match for the 2010 FIFA World Cup;
		Whereas 2 goals by forward Conor Casey, 1 goal by
			 midfielder Landon Donovan, 3 critical saves by goalkeeper Tim Howard, and an
			 untiring effort by all players led to their ultimate victory;
		Whereas with its victory over the Honduran Men's National
			 Soccer Team, the United States Men's Soccer Team has joined the national soccer
			 teams from Brazil, Germany, Italy, Spain, and South Korea as the only teams
			 that will have participated in all 6 FIFA World Cups since 1990, including the
			 2010 FIFA World Cup in South Africa;
		Whereas with its dramatic and emotional come-from-behind
			 tie against the Costa Rican Men’s National Soccer Team by a score of 2 to 2 on
			 October 14, 2009, the United States finished in first place in the CONCACAF
			 World Cup qualifying standings; and
		Whereas the entire United States Men's National Soccer
			 Team has demonstrated once again that United States soccer is on par with the
			 level of soccer played in nations that claim it as their national sport: Now,
			 therefore, be it
		
	
		That the House of Representatives
			 congratulates the United States Men's National Soccer Team for its achievement
			 in securing a berth at the 2010 FIFA World Cup in South Africa.
		
